Case 1:19-cv-03930-CM Document 28-4 Filed 05/13/19 Page 1 of 20




           EXHIBIT 4
Case 1:19-cv-03930-CM Document 28-4 Filed 05/13/19 Page 2 of 20
Case 1:19-cv-03930-CM Document 28-4 Filed 05/13/19 Page 3 of 20
Case 1:19-cv-03930-CM Document 28-4 Filed 05/13/19 Page 4 of 20
Case 1:19-cv-03930-CM Document 28-4 Filed 05/13/19 Page 5 of 20
Case 1:19-cv-03930-CM Document 28-4 Filed 05/13/19 Page 6 of 20
Case 1:19-cv-03930-CM Document 28-4 Filed 05/13/19 Page 7 of 20
Case 1:19-cv-03930-CM Document 28-4 Filed 05/13/19 Page 8 of 20
Case 1:19-cv-03930-CM Document 28-4 Filed 05/13/19 Page 9 of 20
Case 1:19-cv-03930-CM Document 28-4 Filed 05/13/19 Page 10 of 20
Case 1:19-cv-03930-CM Document 28-4 Filed 05/13/19 Page 11 of 20




PROFESSIONAL SERVICE AGREEMENT, DATED DECEMBER 22, 2017, ENTERED BY AND
BETWEEN, ON THE ONE HAND, SERVICIOS ADMINISTRATIVOS LUSAD, S. DE R. L. DE C.V.,
REPRESENTED BY MESSRS. JOSE ANTONIO ÁLVAREZ TAMAYO AND FRANCISCO JOSÉ
FLORES MELÉNDEZ (HEREINAFTER REFERRED TO AS THE "CONTRACTING PARTY") AND,
ON THE OTHER HAND, KICHINK SERVICIOS, S.A. DE CV, REPRESENTED BY MR. CLAUDIO
DEL CONDE (HEREINAFTER REFERRED TO AS THE "CONSULTANT"), UNDER THE
FOLLOWING STATEMENTS AND CLAUSES:

                                              STATEMENTS

                   I.        THE CONTRACTING PARTY states:

                 a)        That it is a company duly organized and existing under the laws of the United
Mexican States and that its representative possesses sufficient legal capacity to bind it under the terms of this
Agreement.

             b)       That it desires to hire the CONSULTANT for the purpose of having said
CONSULTANT render it the services described in Addendum "A" of the present Agreement (hereinafter the
"Services").

                   II.       THE CONSULTANT states:

                    a)        That it is a fictitious person duly organized under the laws of the United Mexican
States, with full capacity in the exercise of its rights and that its representative possesses sufficient legal capacity
to bind it under the terms of the present Agreement.

                   b)       That it desires to enter the present Agreement with THE CONTRACTING PARTY
for the purpose of rendering the Services.

                    In accordance with the Statements set forth above, the Parties to this Agreement agree to grant
the following:

                                                 CLAUSES

                   FIRST.                PURPOSE

                   1.1. The purpose of the present Agreement is for THE CONSULTANT to provide THE
CONTRACTING PARTY with software, computer program, application and computer system development
services, whose functions and characteristics are detailed in Addendum "A" of this Agreement. All of the above,
in agreement with the terms and conditions set forth herein.



                   SECOND.               CONSIDERATION

                  2.1. In consideration for the Services set forth in Addendum "A” of the present Agreement,
THE CONTRACTING PARTY shall pay THE CONSULTANT the amount set forth in the document attached to
the present Agreement as Addendum "B", which is an integral part of this instrument (the "Consideration").
Payment of the Consideration shall be made as specified in such Addendum "B".
                  On the other hand, THE CONSULTANT may subcontract the entirety or part of any Services
deemed necessary, in accordance with its exclusive criteria, to develop the software, computer programs,
applications and computer systems described in Addendum "A" of this Agreement.                               '


                                 [Three sets of initials or three signatures appear in the lower right corner of this page.]·
Case 1:19-cv-03930-CM Document 28-4 Filed 05/13/19 Page 12 of 20




                                                         2

                   2.2. Prior to the payment of the Consideration, THE CONSULTANT shall deliver to THE
CONTRACTING PARTY an invoice fulfilling any applicable fiscal provisions, stating the Consideration for the
term covered by the corresponding invoice, calculated under the terms and conditions set forth in Addendum "B"
of this Agreement.


                   THIRD.               TAXES

                   3.1. Any taxes resulting from the rendering of the services shall be paid by the corresponding
party, in accordance with any applicable fiscal laws.


                   FOURTH.             SERVICE RENDERING

                    4.1. During the Service rendering, THE CONSULTANT undertakes to fulfill all laws,
regulations, circulars or any other applicable Federal, State or Municipal statute for any activities derived from or
related with the Service rendering.

                  4.2.     THE CONSULTANT and THE CONTRACTING PARTY agree that nothing
contained herein is seeks or intends to establish any obligation of exclusivity between THE CONTRACTING
PARTY and THE CONSULTANT, and therefore there shall be no obligation of exclusivity between both parties.


                   FIFTH.              EFFECTIVE TERM; TERMINATION

                 5.1. The present Agreement shall be effective indefinitely, as of the date first set forth in its
preamble and up to the conclusion of the Service rendering.

                    5.2. Notwithstanding the above, the present Agreement may be terminated: (i) by mutual
written agreement between the Parties, or (ii) pursuant to a written notice (''Notice of Default") to the other Party,
delivered and received by the other Party at least 30 (thirty) calendar days before the desired date of termination,
if either of the Parties fails to fulfill any of its obligations under the present Agreement and does not repair such
default within the term granted in the thirty calendar day Notice of Default.
In the event of an early termination, every service rendered shall be effectively paid up to the date of termination
within a term of up to three months.



                   SIXTH.             ACT OF GOD; FORCE MAJEURE

                    6.1. Should fulfillment of this Agreement or of any obligation resulting from same by the
CONSULTANT become impossible or delayed as a result or due to any Law, act of God or event of force
majeure, such as a strike or labor related disturbance, war, either declared or undeclared, sabotage or any other
cause or causes which are beyond the control of either of the Parties, such Party shall not be considered to be in
default of the obligations assumed by said Party under the present Agreement, for such reasons.




                            [Three sets of initials or three signatures appear in the lower right corner of this page.]
Case 1:19-cv-03930-CM Document 28-4 Filed 05/13/19 Page 13 of 20




                                                         3

                  SEVENTH.              LABOR RELATIONS

                    7.1.     The present Agreement does not intend to create, nor do any of its Clauses and
provisions intend to create, a representative or principal, employer or employee, investor or shareholder
relationship between THE CONTRACTING PARTY and THE CONSULTANT. Neither of the Parties shall be
empowered to represent or bind the other Party in any way, and each of the Parties shall be exclusively
responsible for its own actions.

                    7.2.     The Parties expressly agree that entering this Agreement shall under no circumstances
create a labor relationship between THE CONTRACTING PARTY and THE CONSULTANT, and therefore, the
Parties hereby discharge each other of all labor or fiscal related obligations or claims connected to the above.


                   EIGHTH.              CONFIDENTIALITY

                    8.1.    Except for the purpose of fulfilling its obligations hereunder, THE CONSULTANT
shall refrain from using for its benefit or disclosing to third parties any information connected with THE
CONTRACTING PARTY or which might be considered confidential information or a trade or business secret,
including but not limited to accounting records, amounts, studies, research methods and techniques, operations
and finances referring to THE CONTRACTING PARTY, which THE CONSULTANT may gain access to as a
result of the Service rendering. THE CONSULTANT expressly agrees that the above confidentiality provision
shall survive the termination of this Agreement for any reason, for a term of at least 1 (one) year as of the date of
such termination.

                  8.2.      The confidential information mentioned in the above paragraph shall remain THE
CONTRACTING PARTY’S exclusive property, and therefore, once this Agreement is terminated for any reason,
THE CONSULTANT shall immediately return to THE CONTRACTING PARTY any documents and materials
containing such confidential information.


                   NINTH.             OWNERSHIP OF THE SERVICES

                   9.1. THE CONTRACTING PARTY acknowledges and agrees that any developed intellectual
property, which can include but is not limited to any reports, manuals, applications, programs, software, etc.,
created with THE CONTRACTING PARTY’S information, material or financial resources, as well as any data
and results obtained by the use of such software by any end user, including in this case any corresponding e-mails
and any information written by the users, shall remain the property of THE CONTRACTING PARTY.



                   TENTH.             NOTIFICATIONS

                   10.1. Any notifications between the Parties of this Agreement shall be considered fully
effective as of the date of receipt. Written notices shall be delivered directly and personally to either of the
Parties. For the purposes of the present Agreement, the Parties set forth
the following addresses and officers:

THE CONTRACTING PARTY:                                  THE CONSULTANT:

Montes Urales 455, 7° piso
Col. Lomas de Chapultepec
11000, Mexico, D.F.


                        [Three sets of initials or three signatures appear in the lower right corner of this page.]
Case 1:19-cv-03930-CM Document 28-4 Filed 05/13/19 Page 14 of 20




                                                          4

Telephone:1721-2468                                       Telephone:
email: jalavarezt@l1bre.com                               email: cdelconde@kichink.com




                  ELEVENTH.              ASSIGNMENT

                     11.1. Both THE CONSULTANT and THE CONTRACTING PARTY may, at any time and in
any way, assign, transfer or dispose of their rights and obligations set forth under the present Agreement, in their
entirety or in part, to any individual or entity, by notifying the other Party of such assignment.


                   TWELFTH.              AMENDMENTS

                  12.1. The Parties agree that any amendments to the present Agreement, including its Addenda,
as well as any covenant or agreement between such Parties in relationship to the same, must be made in writing
and be signed by all the Parties.


                   THIRTEENTH.           SURVIVAL OF THE AGREEMENT

                   13.1. The present Agreement supersedes and voids any other prior oral or written agreement,
covenant, offer letter, proposal, letter of understanding or contract between the Parties regarding the subject of
this instrument. In addition, the Parties agree that this Agreement shall constitute the entire understanding
between the Parties in regards to the subject of the same.


                   FOURTEENTH. WAIVER

                   14.1. No waiver, forbearance or failure by either Party of the present Agreement to exercise its
right to enforce any provision set forth in this instrument shall be considered a waiver nor prevent such Party
from exercising its right to enforce such provision at a later time or enforce any other provision set forth in the
present Agreement.


                   FIFTEENTH.            HEADINGS

                   15.1. All headings used for the clauses of the present Agreement are only for purposes of
reference and shall not limit or in any way affect the terms and conditions or provisions set forth herein.




                              [Three sets of initials or three signatures appear in the lower right corner of this page.]
Case 1:19-cv-03930-CM Document 28-4 Filed 05/13/19 Page 15 of 20




                                                       5




                  SIXTEENTH.           APPLICABLE LAW; JURISDICTION

                     16.1. The Parties agree that any and all controversies, disputes, disagreements or claims
between them resulting from the interpretation, fulfillment or execution of the present Agreement shall be settled
and decided in accordance with the laws of Mexico, Federal District. In addition, the Parties hereby submit to the
jurisdiction of the Courts of the Federal District, hereby waiving any rights they may have to other jurisdictions
as a result of their current or future addresses.


Having read the present Agreement, the Parties state their acceptance of same and execute it on two counterparts
in witness whereof.




 Servicios Administrativos Lusad, S. de R. L. de           Kichink Servicios, S.A. de C. V.
 C.V.
                  [SIGNATURE]                                                [SIGNATURE]

 By:                                                       By:
 Name:                                                     Name:
 Title:                                                    Title:
Case 1:19-cv-03930-CM Document 28-4 Filed 05/13/19 Page 16 of 20




                                                          6


                                                  Addendum “A”

         Description of the Services to be rendered by THE CONSULTANT, and support to be provided
                                        by THE CONTRACTING PARTY

Development of a program and software constituting the technological platform used to operate and manage a
digital taximeter system which, by calculating the time and distance factors, will determine the rates to be paid by
the users of the taxi services where such digital taximeters are installed.

This platform shall include the following modules:

    a)  Digital Taximeter. This is the application that allows all the taxis to be connected in real time by
        calculating the rate by means of GPS 2 meters and guaranteeing a precise calculation of authorized rates
        by computing the time and distance of the trip. This module includes (i) an interactive map with
        intelligent routing to enter the destination address and route follow-up, including estimated time of
        arrival to destination and (ii) a panic button with immediate connection to the police service center, thus
        allowing live following of the unit in question by means of a device making video recordings within the
        unit.
     b) "Hailing app” module. This is the mobile application that the users of the transportation system can
        download, which allows the user to (i) request a taxi using the application by indicating the pick-up and
        destination addresses and type of taxi requested, (ii) pay for the trip using a credit or debit card, and (iii)
        consult trip history and save frequent addresses for quick access purposes.
     c) Back-end module. This is the brain of the whole development which allows the performance of three
        functions. (i) storage of databases; intelligent connection by means of micro-services and system
        security.
     d) Software management module. This includes the tools that perform administrative tasks such as
        installation, monitoring, management and maintenance of taxi units operating with the digital taximeter.
        It contains two specific groups of tools: (i) Facilities, a web application which allows taxi driver
        registration, as well as the registration of the assigned taxi and tablet by connecting to the information
        systems of the appropriate authorities in order to validate data and activate the systems advanced
        functions; (ii) Administration dashboard, which is a web development that allows system consultation
        in real time to obtain information about the taxi fleet with installed tablets.


In addition to software development, the CONSULTANT shall provide any training required for the correct use
of the software in question to key maintenance personnel designated by the CONTRACTING PARTY.




                            [Three sets of initials or three signatures appear in the lower right corner of this page.]
Case 1:19-cv-03930-CM Document 28-4 Filed 05/13/19 Page 17 of 20




                                                         7

                                             Addendum "B"

                                               Consideration

The Consideration set forth in the Second Clause of this Agreement shall be structures as follows:


  SERVICES RENDERED
           IN:                          AMOUNT
           2017                           IN USD
 NOVEMBER                              $ 180,000.00
 DECEMBER                              $ 180,000.00
           2018

 JANUARY                                 $ 150,000.00
 FEBRUARY                                $ 138,000.00
 MARCH                                   $ 155,000.00
 APRIL                                   $ 147,000.00
 MAY                                     $ 131,000.00
 JUNE                                    $ 91,000.00
 JULY                                    $ 91,000.00
 AUGUST                                  $   91,000.00
 SEPTEMBER                               $   91,000.00
 OCTOBER                                 $   91,000.00
 NOVEMBER                                $   91,000.00
 DECEMBER                                $   91,000.00
 SUBSEQUENT MONTHS                       $   91,000.00




                           [Three sets of initials or three signatures appear in the middle right corner of this page.]
      Case 1:19-cv-03930-CM Document 28-4 Filed 05/13/19 Page 18 of 20




SERVICE ACCEPTANCE LETTER:



KICHINK SERVICIOS, S. A. DE C. V. CLAUDIO DEL CONDE


BACKGROUND:

Resulting from the Kichink Servicios, S. A. de C. V., represented by Mr. CLAUDIO DEL CONDE, presentation made to the
office of the General Director of SERVICIOS ADMINISTRATIVOS LUSAD, S. DE R. L. DE C. V. on the projects described in
the following table by name and cost of each:




           PROJECT
            NAME                    MONTHLY COST                 TERM           STARTING
                                      US DOLLARS


 SHARED BRAIN                               $ 92,000.00     6 MONTHS                 April -18

 DRIVER APP                                $ 108,000.00     6 MONTHS                 April -18

 MEDIA TABLET                               $ 66,000.00     6 MONTHS                 April -18

 WAR ROOM
                                            $ 30,000.00        lnitial             March - 18
                                            $ 28,000.00      3 months              March - 18
                                            $ 24,000.00      1 month                 July -18
                                            $ 21,000.00      2 months               Aug. -18
                                            $ 20,000.00      3 months                Oct. -18




I am pleased to confirm that SERVICIOS ADMINISTRATIVOS LUSAD has accepted this proposal. The optimization of such
projects shall require Kichink to cooperate with technical personnel from the Company Servicios Administrativos Lusad, and
Kichink shall broadly acknowledge that the aforementioned personnel required for the operation and kickoff of the "WAR
ROOM" shall not have an employment relationship


                                      [Three sets of initials or three signatures appear in the lower right margin of this page.]
       Case 1:19-cv-03930-CM Document 28-4 Filed 05/13/19 Page 19 of 20




 with SERVICIOS ADMINISTRATIVOS LUSAD, S. DE R. L. DE C. V. at any time, and therefore KICHINK SERVICIOS, S.
 A. DE C. V. shall undertake to release SERVICIOS ADMINISTRATIVOS LUSAD, S. DE R. L. DE C. V. in the event of any
 labor related controversy.

 On the other hand, SERVICIOS ADMINISTRATIVOS LUSAD, S. DE R. L. DE C. V. shall be willing to collaborate by
 providing access to said operations personnel and shall provide any support available to it for the proper performance of its
 activities.


 City of Mexico, February 23, 2018.



BY:                                                                      BY:
SERVICIOS ADMINISTRATIVOS                                                KICHINK SERVICIOS, S. A. DE C.V.
LUSAD, S. DE R. L. DE C.V.




By       [SIGNATURE]                                                     By:                  [SIGNATURE]
Case 1:19-cv-03930-CM Document 28-4 Filed 05/13/19 Page 20 of 20
